Case: 20-10633     Document: 00515830280         Page: 1     Date Filed: 04/21/2021




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                  April 21, 2021
                                  No. 20-10633                   Lyle W. Cayce
                                Summary Calendar                      Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ronald George Whitehouse,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-364-9


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Ronald George Whitehouse was convicted of conspiracy to possess
   with intent to distribute a controlled substance, namely a substance
   containing a detectable amount of methamphetamine, in violation of 21
   U.S.C. §§ 846 and 841(a)(1) and (b)(1)(C). Whitehouse was sentenced


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10633       Document: 00515830280          Page: 2     Date Filed: 04/21/2021




                                     No. 20-10633


   below the advisory sentencing range to 224 months of imprisonment and
   three years of supervised release. On appeal, he contends that the district
   court erred when it determined that he was accountable for the
   approximately 9.78 kilograms of methamphetamine carried by his co-
   conspirator.
            Our review is for clear error. See United States v. Barfield, 941 F.3d
   757, 761 (5th Cir. 2019), cert. denied, 140 S. Ct. 1282 (2020). We will affirm
   the district court’s finding so long as “it is plausible in light of the record as
   a whole.” United States v. Betancourt, 422 F.3d 240, 246 (5th Cir. 2005)
   (internal quotation marks and citation omitted).
            Whitehouse fails to show that the district court’s findings were not
   supported by reliable evidence. See United States v. Hinojosa, 749 F.3d 407,
   414-15 (5th Cir. 2014); United States v. Zuniga, 720 F.3d 587, 591-92 (5th Cir.
   2013); United States v. Vela, 927 F.2d 197, 201 (5th Cir. 1991). Furthermore,
   he failed to demonstrate that the facts in his presentence report (PSR) were
   materially untrue and did not present evidence rebutting the information
   contained in the PSR. See United States v. Trujillo, 502 F.3d 353, 357 (5th Cir.
   2007).
            The quantity of methamphetamine carried by the co-conspirator was
   corroborated by the investigation.       Considering that Whitehouse drove
   approximately ten hours round-trip to pick up the co-conspirator, who was a
   stranger to him, at the request of Whitehouse’s source of supply, it was
   plausible for the district court to determine that the 9.78 kilograms of
   methamphetamine carried by the co-conspirator was reasonably foreseeable
   to Whitehouse. See Hinojosa, 749 F.3d at 414-15; United States v. Caldwell,
   448 F.3d 287, 290 (5th Cir. 2006). Whitehouse has thus failed to show that
   the district court’s relevant conduct drug quantity determination was clearly
   erroneous. See Barfield, 941 F.3d at 761; see also Betancourt, 422 F.3d at 246.
            AFFIRMED.


                                           2